Case: 20-60273     Document: 00516010683         Page: 1     Date Filed: 09/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 13, 2021
                                  No. 20-60273                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Gurwinder Singh,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 424 034


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Gurwinder Singh, a native and citizen of India, petitions for review of
   the decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   of the immigration judge’s (IJ) denial of his applications for asylum,
   withholding of removal, and relief under the United Nations Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60273      Document: 00516010683           Page: 2    Date Filed: 09/13/2021




                                     No. 20-60273


   Against Torture (CAT). He also seeks, for the first time in any forum, a
   discretionary grant of humanitarian asylum pursuant to Matter of Chen, 20 I.
   & N. Dec. 16, 19 (BIA 1989). We lack jurisdiction to consider Singh’s
   unexhausted request for humanitarian asylum. See Roy v. Ashcroft, 389 F.3d
   132, 137 (5th Cir. 2004). In all other respects, we deny the petition for review.
          Singh fails to show that the BIA’s decision to deny his asylum
   application was unsupported by substantial evidence and substantially
   unreasonable. See Sharma v. Holder, 729 F.3d 407, 411 (5th Cir. 2013). The
   two physical beatings received at the hands of Congress Party members, the
   isolated threat that he would be shot the next time his attackers saw him, and
   the local police’s response when he attempted to file a police report did not
   rise to the level of past persecution. See Munoz-Granados v. Barr, 958 F.3d
   402, 407 (5th Cir. 2020); Majd v. Gonzales, 446 F.3d 590, 596-97 (5th Cir.
   2006). Nor did Singh establish a well-founded fear of future persecution if
   removed to India. Despite his arguments to the contrary, Singh failed to
   demonstrate that his attackers were government actors, and the burden was
   on him, and not the Government, to show that relocation within India was
   unreasonable. See 8 C.F.R. § 1208.13(b)(3)(i)-(iv); Lopez-Gomez v. Ashcroft,
   263 F.3d 442, 445 (5th Cir. 2001). The BIA’s determination that Singh failed
   to make this showing is supported by substantial evidence. See Sharma, 729
   F.3d at 411. While Singh challenges the IJ’s finding that he failed to establish
   the requisite nexus between his political opinion and his persecution, the BIA
   did not explicitly affirm the IJ’s nexus finding, and, thus, this argument is not
   before us. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
          As Singh acknowledges, an applicant has a heavier burden of proof
   when seeking withholding of removal than he has when seeking asylum. See
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). Because he
   failed to meet the standard for asylum, Singh cannot meet the standard for




                                          2
Case: 20-60273        Document: 00516010683         Page: 3    Date Filed: 09/13/2021




                                     No. 20-60273


   obtaining withholding of removal. See id.; Efe v. Ashcroft, 293 F.3d 899, 906
   (5th Cir. 2002).
          Finally, with respect to his application for CAT relief, Singh points to
   no record evidence showing that the Indian government would acquiesce to
   any torture if he returned to India. Insofar as Singh relies largely on evidence
   of general country conditions to establish the likelihood of torture,
   “[g]eneralized country evidence tells us little about the likelihood state actors
   will torture any particular person.” Qorane v. Barr, 919 F.3d 904, 911 (5th
   Cir. 2019). Furthermore, to the extent that Singh failed to show that the
   actions of local police constituted persecution for purposes of asylum, “[i]t
   follows a fortiori [that] they do not constitute torture.” Id. Thus, the record
   does not compel the conclusion that Singh will, more likely than not, be
   subjected to torture if removed to India. See Dayo v. Holder, 687 F.3d 653,
   659 (5th Cir. 2012).
          For the foregoing reasons, the petition for review is DENIED in part
   and DISMISSED in part.




                                          3